DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2022 has been considered by the examiner.

Status of Claims 
	Claims 1-7 and 13-35 are cancelled.  New claims 36-53 have been added.  Claims 8-12 and 36-53 are pending in this application and examined in this Office Action.  In view of the amendments to the claims and the addition of new claims, new grounds of rejection are set forth below and this Office Action is made Final.

Status of Objections/Rejections
 	1.	The objection to claim 10 for reciting the abbreviation “SC” is withdrawn in view of the amendments to the claims.
	2.	The rejection of claims 8, 10 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al (“Pluripotent Stem Cells for Schwann Cell Engineering,” Stem Cell Rev and Rep (2015) 11:205-218) (Ma) (of record) is withdrawn in view of Applicants’ arguments.
	3.	The rejection of claims 9 and 11 under 35 U.S.C. 103 as being unpatentable over Ma as applied to claims 8, 10 and 12 above and further in view of Liu et al ("Human Neural Crest Stem Cells Derived from Human ESCs and Induced Pluripotent Stem Cells: Induction, Maintenance, and Differentiation into Functional Schwann Cells,” STEM CELLS TRANSLATIONAL MEDICINE 2012;1:266-278) (Liu) (cited on IDS filed 07/06/2020 as document number 25) and Sakaue et al (“Human epidermal neural crest stem cells as a source of Schwann cells,” Development (2015) 142, 3188- 3197)(Sakaue)(cited on IDS filed 07/06/2020 as document number 31) is withdrawn in view of the amendments to the claims. 

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	1.	Claims 8-12 and 36-49, 51- 53 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (above) in view of Sakaue (above).

	Liu discloses (Abstract) neural crest (NC) cells were induced from human pluripotent stem cells (including human embryonic stem cells (hESCs) and induced pluripotent stem cells (hiPSCs)) (the claimed “in vitro method for inducing differentiation;” claim 8 preamble).  Liu discloses (Abstract) NC cells could be efficiently induced from hESCs by a combination of growth factors in medium conditioned on stromal cells and that NC stem cells (NCSCs) could be purified by p75 using fluorescence-activated cell sorting (FACS) (p75 is the claimed “neural crest lineage marker;” claim 8)(the claimed “neural crest lineage marker;” claim 12).
	Liu discloses the cells expressed SOX10, CD44 (the claimed “at least one Schwann cell precursor marker;” claim 36).
	Liu discloses (Abstract) by using a defined medium, they were able to generate and propagate a nearly pure population of Schwann cells (the claimed “comprising subjecting the population of differentiated cells expressing the at least one Schwann cell precursor marker to conditions favoring maturation of the differentiated cells into a population of cells expressing at least one Schwann cell marker;” claim 44) that uniformly expressed glial fibrillary acidic protein and S100 (the claimed “wherein the at least one Schwann cell marker is S100;” claim 45)  and p75.
	 
 	Liu differs from the claims in that the document fails to contacting the cells expressing at least one neural crest lineage marker with at least one Wnt activator and at least one FGF activator (first issue) or culturing aggregated cells (spheroids in media comprising at least one FGF activator and at least one SC differentiation inducer (second issue).  However, Sakaue cures the deficiency.
	
	A.	first issue (contacting the cells expressing at least one neural crest lineage marker with at least one Wnt activator and at least one FGF activator) (claim 8):

	Sakaue discloses (figure 1) treating the cells with a Wnt activator CHIR99021 (the claimed “Wnt activator;” claim 8) (the claimed “Wnt activator lowers GSK3B for activation of Wnt signaling;” claim 37) (the claimed “Wnt activator is CHIR99021;” claims 38, 39) for at least 3 days (Sakaue, figure 1) (the claimed “for at least about 3 days;” claim 9).  Sakaue discloses contacting the cells with an FGF activator (figure 1) which is FGF2 (the claimed “FGF activator;” claim 8) (the claimed “at least one FGF activator which is FGF2;” claims 40, 41) from day 3 to day 17 (the claimed “about 14 days;” claim 9).
	Sakaue discloses treating the cells with forskolin (figure 1) (the claimed “Schwann cell (SC) differentiation inducer;” claim 10) (the claimed “SC differentiation inducer is forskolin;”  claim 42) for 14 days (the claimed “at least 3 days, or for about 1 days;” claim 11).   Sakaue discloses (figure 1) also treating the cells with neuregulin-1 (the claimed “at least one SC differentiation inducer;” claim 42) (the claimed “neuregulin-1;” claim 43).  Sakaue discloses (figure 1) contacting the cells with FGF2 and forskolin (the claimed “contacting the population of differentiated cells expressing the at least one Schwann cell precursor marker with at least one FGF activator (FGF2), and at least one SC differentiation inducer (Forskolin));” claim 46).  	Sakaue discloses contacting the population of differentiated cells expressing a least one Schwann cells precursor marker with FGF (the claimed “FGF activator”) and neuroregulin-1 (the claimed “SC differentiation inducer”) for 14 days (the claimed “at least 3 days, for about 10 days;” claim 47). 
	Sakaue discloses (figure 1) contacting the cells with forskolin (the claimed “contacting the population of differentiated cells expressing the at least one Schwann cell precursor marker with at least one Schwann cell (SC) differentiation enhancer;” claim 48) (the claimed “wherein the Sc differentiation enhancer is forskolin;” claim 49). 
	Sakaue discloses (figure 1) contacting the population of differentiated cells with forskolin (the claimed “SC differentiation enhancer;” claim 51) for 14 days (the claimed for at least about 3 days, the claimed “for about 10 days;” claim 51).
	It would have been obvious to one of ordinary skill to modify the method of Liu by 
contacting the cells expressing at least one neural crest lineage marker with at least one Wnt activator and at least one FGF activator as suggested by Sakaue in view of the teachings of Sakaue that neural crest lineage cells could be differentiated into
Schwann cell precursor cells as evidenced by Schwann cell precursor markers. 
	One of ordinary skill would have had a reasonable expectation of success in view of the teachings of Sakaue and Liu that culture in media comprising a Wnt activator and an FGF activator would promote and maintain Schwann cell progenitor formation as evidenced by the successful expression of Schwann cell progenitor stage markers.
	One of ordinary skill would have been motivated to culture the cells expressing at least one neural crest lineage marker with at least one Wnt activator and at least one FGF activator in view of the teachings of Sakaue that there is a need for generating large and highly pure populations of human Schwann cells (Abstract).

	B. second issue (contacting aggregated cells (spheroids) in media comprising at least one FGF activator and at least one SC differentiation inducer (claim 51):
	From above, Liu discloses (page 267, right column, “Induction”) pluripotent stem cells were cultured in suspension as embryoid bodies (the claimed “spheroid;” claim 52) in media comprising FGF (the claimed “FGF activator;” claim 52). Liu discloses (page 267, right column, “Induction”)  the EBs were then plated on plates coated with Geltrex  (the claimed “further comprising culturing the 3D spheroids in an adherent culture,” claim 53).  Liu discloses after culture the cells were sorted by p75 (the claimed “differentiated cells expressing at least one Schwann cell precursor marker;” claim 52). 
	Liu does not disclose culture of spheroids in media comprising both an FGF activator and a SC differentiation inducer.  However, Sakaue cures the deficiency.
	Sakaue discloses (figure 1) contacting the cells with FGF2 and forskolin (the claimed “contacting the population of differentiated cells expressing the at least one Schwann cell precursor marker with at least one FGF activator (FGF2), and at least one SC differentiation inducer (Forskolin);  claim 52).
	It would have been obvious to one of ordinary skill to modify the method of Liu by culturing embryoid bodies (the claimed spheroids) expressing a Schwann cell precursor marker (p65) in media also comprising an FGF activator (FGF) and a SC differentiation inducer such as forskolin (the claimed “Sc differentiation inducer;” claim 52) in view of the teachings of Sakaue that both are necessary to obtain differentiation into Schwann cells.
	One of ordinary skill would have had a reasonable expectation of success in culturing spheroids in the presence of FGF and forskolin in view of the teachings of Liu, showing successful culture of embryoid bodies in FGF and Sakaue, showing successfully obtaining Schwann cells in media comprising both FGF and forskolin.
	One of ordinary skill would have been motivated to culture spheroids (embryoid bodies) in media comprising both FGF and forskolin to obtain Schwann cells in view of the teachings of Sakaue that there is a need for generating large and highly pure populations of human Schwann cells (Abstract).

	2.	Claim 50  is rejected under 35 U.S.C. 103 as being unpatentable over Liu (above) and Sakaue (above) as applied to claims 8-12 and 36-49, 51-53 above and further in view of Ma (above). The teachings of Liu and Sakaue above are incorporated herein in their entirety.  
	Liu and Sakaue differ from the claims in that the documents fail to disclose culture in a SC differentiation enhancer which comprises cAMP or aggregating the cells into spheroids.  However, Ma cures the deficiency. 
	 Ma discloses (page 209, left column bottom paragraph, third paragraph) targeted differentiation of SCs requires positive regulators of myelination and that NRG1, cAMP or cAMP substitutes such as dbcAMP or forskolin, and laminin-coated culture dishes are desired for in vitro differentiation of SCs, mimicking the in vivo micro-environment.
	It would have been obvious to one of ordinary skill to modify the culture method of Liu and Sakaue by culturing the cells in a SC differentiation enhancer as suggested by Ma in view of the teachings of Ma that positive regulators such as cAMP are required for targeted differentiation of Schwann cells. 
	One of ordinary skill would have had a reasonable expectation of success in culturing the population of differentiated cells expressing the at least one Schwann cell precursor maker with a Schwann cell differentiation enhancer (such as cAMP) in view of the teachings of Ma that cAMP or cAMP substitutes such as dbcAMP are desired for in vitro differentiation of SCs, mimicking the in vivo micro-environment.
	One of ordinary skill would have been motivated to obtain Schwann cells in view of the teachings of Sakaue that there is a need for generating large and highly pure populations of human Schwann cells (Abstract).

Response to Arguments
	Applicant’s arguments, filed 05/24/2022, have been considered but not found persuasive. In view of the new grounds of rejection, only those arguments remaining pertinent are addressed.  

1.	The rejection under 35 US 102 is withdrawn and the arguments are moot.

2.	Regarding the rejection under 35 USC 103 (page 2), Applicants argue:

As discussed above, Ma fails to disclose or suggest the claimed in vitro differentiation method, let alone an in vitro differentiation method for producing Schwann cell precursors using at least one Wnt activator and at least one FGF activator. Neither Liu nor Sakaue can cure the deficiencies of Ma.

Liu is completely silent regarding Wnt activators.

Sakaue fails to disclose or suggest use of at least one Wnt activator in an in vitro differentiation method. Sakaue at most discloses pretreating human epidermal neural crest stem cells (hREPI-NCSCs) with CHIR99021 in an expansion medium prior to differentiation. See Sakaue, Fig. 1 and its figure legend. Sakaue further discloses that: “[p/rior to differentiation, hEPI-NCSC had the typical stellate morphology of neural crest stem cells (Fig. 2A), which remained unchanged after pretreatment with SHH and CHIR99021 and subculture.” See Sakaue at page 2, right column, 2™ paragraph (emphasis added). The pretreated cells were then differentiated into Schwann cells using a medium that did not include a Wnt activator. See D4, Fig. 1. Therefore, the cited references, separately or in combination, do not disclose or suggest all limitations of the claimed methods. 

	In reply and contrary to the arguments, Applicants are arguing the references individually.  Further, new grounds of rejection are set forth above.  
	However, Liu  is cited for disclosing an in vitro culture method to obtain Schwann cells.  Liu discloses (Abstract) neural crest (NC) cells were induced from human pluripotent stem cells (including human embryonic stem cells (hESCs) and induced pluripotent stem cells (hiPSCs)).
	Sakaue, not Liu, is cited for disclosing (figure 1) treating the cells with a Wnt activator CHIR99021 (the claimed “Wnt activator”).  
	Contrary to arguments, Sakaue discloses in figure 1 the protocol for culturing cells and which includes culturing the cells in a Wnt activator for 3 days before further culture.  No claim claims a differentiation media that includes a Wnt activator.  Further, claim 1, for example, does not require that the Wnt activator and the FGF activator be present in the same media at the same time.  Claim 1 allows for sequential contact of the activators in the process of producing a population of differentiated cells that express at least one Schwann cell precursor marker.  Applicant’s arguments are therefore not commensurate with the scope of the claims. 

	2.	Applicants argue (page 3, second and fifth paragraphs) that the claimed methods are highly efficient in generating well characterized and pure Schwann cells and that the discoveries are not disclosed or suggested in the cited references and are further evidence of the nonobviousness of the instant claims.	
	In reply and contrary to the arguments, no claim claims an efficiency of generation or a pure culture of Schwann cells.  Applicant’s arguments are not commensurate with the scope of the claims.
	Further, the markers for Schwann cells are known in the art and are used for identification of Schwann cell populations as evidence by Ma in Table 1.  Liu and Sakaue are cited for inter alia teaching in vitro culture methods.  Therefore, the arguments regarding non-obviousness are not persuasive. 

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632